DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments/remarks for application 16/628969 filed on 01/14/2021. Claims 1-4, 6-14 and 16-19 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Patent Pub. No. 2014/0022234 A1) in view of Zhou .
Regarding claim 1, Ogawa teaches a display panel (Ogawa, Fig. 2, display panel 11), comprising: 
a substrate (Ogawa, [0069], display panel 11 formed on a transparent substrate); 
a plurality of data lines formed in a display area of the substrate (Ogawa, Fig. 2, signal lines SL; Ogawa, [0074], video data supplied to the signal lines); 
a data driving circuit configured to drive the plurality data lines (Ogawa, Fig. 2, signal line driver circuit 14); and 
a control module (Ogawa, Fig. 2, display timing controller 31); 
wherein when previous frame image information is the same as current frame image information, the control module pauses screen refreshing (Ogawa, Fig. 5, S103 check if video data is updated; Ogawa, [0065] determine whether or not it has received any video data updated within an immediately preceding frame period, i.e. check if same video data or not, updated=not same, no update=same; Ogawa, [0085]-[0086], when no updated video data is received, display timing controller pauses screen refreshing, and display the same image).
Ogawa does not seem to explicitly teach a plurality of active switches electrically connected to the data driving circuit and the plurality of data lines; and the control module electrically coupled to control ends of the plurality of active switches, wherein the pauses screen refreshing is done by turning off the plurality of active switches.
However, Ogawa teaches that the disclosure can be applied to other display method (Ogawa, [0158]). And that in the related art of driving a display, Zhou teaches a 
Before the time of first effective filing of the claimed invention, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in using the switches of Zhou to pause the refreshing of display in display of Ogawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the time of first effective filing of the claimed invention. The suggestion/motivation would have been in order to further reduce the cost of manufacturing the display (Zhou, [0005]).  
Ogawa in view of Zhou does not seem to explicitly teach a high level signal port electrically coupled to the control end of each of the plurality of active switches through a resistor.

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the circuit of Jang, which includes a high level signal port and a resistor, to control the on/off of the transistor in Ogawa in view of Zhou. The suggestion/motivation would have been in order to remove the high frequency component, i.e. noise, in the control signal to maintain a stable control signal, i.e. avoid unintended error caused by noise (Jang, [0115]).
Regarding claim 2, Ogawa in view of Zhou and Jang teaches the limitations of the parent claim 1 and further teaches each of the plurality of data lines corresponds to one of the plurality of active switches (Zhou, Fig. 1).
Regarding claim 3, Ogawa in view of Zhou and Jang teaches the limitations of the parent claim 1. Ogawa in view of Zhou and Jang does not seem to explicitly teach the control end of each of the plurality of active switches is electrically coupled to the same pin of the control module.
However, the whole frame of Ogawa is paused when there is no update to the image data, hence all of the switches can be disabled/turned off at the same time. 
There were a finite number of identified and predictable potential solutions to the recognized need or problem. In the art of electronics, to control a plurality of switches to 
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to choose connecting all the control terminals of the switches to a same pin over the other method. The suggestion/motivation would have been in order to reduce pin usage of the chip as well as reduce the complexity of the system, i.e. provide 1 signal to the pin vs. provide n signals to each of the n switches.  
Regarding claim 4, Ogawa in view of Zhou and Jang teaches the limitations of the parent claim 1. Ogawa in view of Zhou and Jang does not seem to explicitly teach a number of the control pins of the control module is the same as a number of the plurality of active switches, and the control ends of the active switches are electrically coupled to the control pins corresponding thereto, respectively.
However, according to MPEP 2144.04 V C, making separable, i.e. individual pin/signal to control individual switch vs. same signal SW1 to control two switches, in itself is not patentably distinguish over the prior art.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use individual pin/signal to control each of the switches of Ogawa in view of Zhou and Jang. The suggestion/motivation would have been in order to avoid the issue of fan-out voltage drop, i.e. issue where 
   Regarding claim 6, Ogawa in view of Zhou and Jang teaches the limitations of the parent claim 1 and further teaches the display panel comprises a control circuit board, and the data driving circuit and the plurality of active switches are disposed on the control circuit board (Ogawa, Fig. 2, display device 10 as a whole having display panel 11 and control board 30).
   Regarding claim 7, Ogawa in view of Zhou and Jang teaches the limitations of the parent claim 6 and further teaches the control circuit board comprises a timing control circuit disposed thereon and configured to store image information, and the timing control circuit is electrically coupled to the data driving circuit (Ogawa, Fig. 2, display timing controller 31 including a memory access circuit 38; Ogawa, [0072], memory access circuit 38 for reading video data stored in the frame memory 36).
   Regarding claim 8, Ogawa in view of Zhou and Jang teaches the limitations of the parent claim 1 and further teaches the data driving circuit is electrically connected to an edge of the substrate, and the substrate comprises a fan-out area disposed between the data driving circuit and the plurality of data lines, and the plurality of active switches are disposed in the fan-out area (Ogawa, Fig. 2, signal line driver circuit at edge of display panel 11; Zhou, Fig. 1, area where switches are disposed, i.e. fan-out area, between source driver and data lines).
Regarding claim 9, Ogawa in view of Zhou and Jang teaches the limitations of the parent claim 1. Ogawa in view of Zhou and Jang does not seem to explicitly teach the plurality of active switches are disposed on the data driving circuit.

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to combining the switches into the data driving circuit in Ogawa in view of Zhou and Jang. The suggestion/motivation would have been in order to reduce the number of connections needed to be made externally, i.e. soldering, hence reduce the chance of making misconnections or poor connections.
Regarding claim 10, Ogawa teaches a display panel (Ogawa, Fig. 2, display panel 11), comprising: 
a substrate (Ogawa, [0069], display panel 11 formed on a transparent substrate); 
a plurality of data lines formed in a display area of the substrate (Ogawa, Fig. 2, signal lines SL; Ogawa, [0074], video data supplied to the signal lines); 
a data driving circuit configured to drive the plurality data lines (Ogawa, Fig. 2, signal line driver circuit 14); and 
a control module (Ogawa, Fig. 2, display timing controller 31); 
a control circuit board comprising the data driving circuit (Ogawa, Fig. 2, display device 10 as a whole having display panel 11 and control board 30); and
a timing control circuit electrically coupled to the control circuit board and the data driving circuit (Ogawa, Fig. 2, display timing controller 31 including a memory access circuit 38; Ogawa, [0072], memory access circuit 38 for reading video data stored in the frame memory 36);

Ogawa does not seem to explicitly teach a plurality of active switches electrically connected to the data driving circuit and the plurality of data lines; and the control module electrically coupled to control ends of the plurality of active switches, wherein the pauses screen refreshing is done by turning off the plurality of active switches.
However, Ogawa teaches that the disclosure can be applied to other display method (Ogawa, [0158]). And that in the related art of driving a display, Zhou teaches a plurality of active switches electrically connected to a data driving circuit and a plurality of data lines (Zhou, Fig. 1, switches which signals SW1-SW6 are connected to); and a control module electrically coupled to control ends of the plurality of active switches (Zhou, Fig. 1, signals SW1-SW6 are provided to the gate terminal of the switches, and it would have been obvious to a person ordinary skill in the art, in order to provide a signal, some form of control module/circuit is needed), wherein pause screen refreshing is done by turning off the plurality of active switches (Zhou, [0006], after the switches are turned off, the data lines maintain a part of the previous written data, i.e. pause screen refreshing same data is provided to the data lines).

The results of the combination would have been predictable and resulted in using the switches of Zhou to pause the refreshing of display in display of Ogawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the time of first effective filing of the claimed invention. The suggestion/motivation would have been in order to further reduce the cost of manufacturing the display (Zhou, [0005]).
Ogawa in view of Zhou does not seem to explicitly teach a high level signal port electrically coupled to the control end of each of the plurality of active switches through a resistor.
However, in a related art of turning on/off a transistor to be used in a d display, Jang teaches a high level signal port electrically coupled to a control end of active switches through a resistor (Jang, Fig. 11, gate of T11 is coupled to Vcc through a resistor R13; Jang, [0117]-[0118], When T12 is turned off, T11 is turned on, and when T12 is turned on, T11 is turned off, Vcc may be about 12 volt), to turn on/off the transistor.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the circuit of Jang, which includes a high level signal port and a resistor, to control the on/off of the transistor in Ogawa in view of Zhou. The suggestion/motivation would have been in order to remove 
Ogawa in view of Zhou and Jang does not seem to explicitly teach the plurality of active switches are disposed on the data driving circuit.
However, according to MPEP 2144.04 V B, making integral, i.e. combining the switches into the data driving circuit vs. having the switches external to the data driving circuit, in itself is not patentably distinguish over the prior art.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to combining the switches into the data driving circuit in Ogawa in view of Zhou and Jang. The suggestion/motivation would have been in order to reduce the number of connections needed to be made externally, i.e. soldering, hence reduce the chance of making misconnections or poor connections.
Ogawa in view of Zhou and Jang does not seem to explicitly teach a number of the control pins of the control module is the same as a number of the plurality of active switches, and the control ends of the active switches are electrically coupled to the control pins corresponding thereto, respectively.
However, according to MPEP 2144.04 V C, making separable, i.e. individual pin/signal to control individual switch vs. same signal SW1 to control two switches, in itself is not patentably distinguish over the prior art.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use individual pin/signal to control each of the switches of Ogawa in view of Zhou and Jang. The suggestion/motivation would have been in order to avoid the issue of fan-out voltage drop, i.e. issue where 
Regarding claim 11, Ogawa teaches a driving circuit of a display panel (Ogawa, Fig. 2, display panel 11 with driving circuit), wherein the driving circuit is electrically coupled to a plurality of data lines formed in a display area of the display panel (Ogawa, Fig. 2, signal lines SL; Ogawa, [0074], video data supplied to the signal lines), the driving circuit comprises: 
electrodes electrically connected to the data driving circuit and the plurality of data lines (Ogawa, Fig. 2, connection between signal line driver circuit 14 and display area 12); and 
a control module (Ogawa, Fig. 2, display timing controller 31); 
wherein when the previous frame image information is the same as the current frame image information, the control module pauses screen refreshing (Ogawa, Fig. 5, S103 check if video data is updated; Ogawa, [0065] determine whether or not it has received any video data updated within an immediately preceding frame period, i.e. check if same video data or not, updated=not same, no update=same; Ogawa, [0085]-[0086], when no updated video data is received, display timing controller pauses screen refreshing, and display the same image).
Ogawa does not seem to explicitly teach the driving circuit comprises a plurality of active switches electrically connected to the data driving circuit and the plurality of data lines; and the control module electrically coupled to the control ends of the plurality of active switches, wherein the pauses screen refreshing is done by turning off the plurality of active switches.

Before the time of first effective filing of the claimed invention, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in using the switches of Zhou to pause the refreshing of display in display of Ogawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the time of first effective filing of the claimed invention. The suggestion/motivation would have been in order to further reduce the cost of manufacturing the display (Zhou, [0005]).

However, in a related art of turning on/off a transistor to be used in a d display, Jang teaches a high level signal port electrically coupled to a control end of active switches through a resistor (Jang, Fig. 11, gate of T11 is coupled to Vcc through a resistor R13; Jang, [0117]-[0118], When T12 is turned off, T11 is turned on, and when T12 is turned on, T11 is turned off, Vcc may be about 12 volt), to turn on/off the transistor.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the circuit of Jang, which includes a high level signal port and a resistor, to control the on/off of the transistor in Ogawa in view of Zhou. The suggestion/motivation would have been in order to remove the high frequency component, i.e. noise, in the control signal to maintain a stable control signal, i.e. avoid unintended error caused by noise (Jang, [0115]).
Regarding claim 12, Ogawa in view of Zhou and Jang teaches the limitations of the parent claim 11 and further teaches each of the plurality of data lines corresponds to one of the plurality of active switches (Zhou, Fig. 1).
Regarding claim 13, Ogawa in view of Zhou and Jang teaches the limitations of the parent claim 11. Ogawa in view of Zhou and Jang does not seem to explicitly teach the control end of each of the plurality of active switches is electrically coupled to the same pin of the control module.

There were a finite number of identified and predictable potential solutions to the recognized need or problem. In the art of electronics, to control a plurality of switches to be disabled/turned off at the same time, it can be done by either providing a separate control signal to each of the switches at the same time or by connecting all the control terminals of the switches to a same pin and provide the control signal to the pin.
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to choose connecting all the control terminals of the switches to a same pin over the other method. The suggestion/motivation would have been in order to reduce pin usage of the chip as well as reduce the complexity of the system, i.e. provide 1 signal to the pin vs. provide n signals to each of the n switches.
Regarding claim 14, Ogawa in view of Zhou and Jang teaches the limitations of the parent claim 11. Ogawa in view of Zhou and Jang does not seem to explicitly teach a number of the control pins of the control module is the same as a number of the plurality of active switches, and the control ends of the active switches are electrically coupled to the control pins corresponding thereto, respectively.
However, according to MPEP 2144.04 V C, making separable, i.e. individual pin/signal to control individual switch vs. same signal SW1 to control two switches, in itself is not patentably distinguish over the prior art.

Regarding claim 16, Ogawa in view of Zhou and Jang teaches the limitations of the parent claim 11 and further teaches the display panel comprises a control circuit board, and the data driving circuit and the plurality of active switches are disposed on the control circuit board (Ogawa, Fig. 2, display device 10 as a whole having display panel 11 and control board 30).
Regarding claim 17, Ogawa in view of Zhou and Jang teaches the limitations of the parent claim 16 and further teaches the control circuit board comprises a timing control circuit disposed thereon and configured to store image information, and the timing control circuit is electrically coupled to the data driving circuit (Ogawa, Fig. 2, display timing controller 31 including a memory access circuit 38; Ogawa, [0072], memory access circuit 38 for reading video data stored in the frame memory 36).
   Regarding claim 18, Ogawa in view of Zhou and Jang teaches the limitations of the parent claim 11 and further teaches the data driving circuit is electrically connected to an edge of the substrate, and the substrate comprises a fan-out area disposed between the data driving circuit and the plurality of data lines, and the plurality of active switches are disposed in the fan-out area (Ogawa, Fig. 2, signal line driver 
Regarding claim 19, Ogawa in view of Zhou and Jang teaches the limitations of the parent claim 11. Ogawa in view of Zhou and Jang does not seem to explicitly teach the plurality of active switches are disposed on the data driving circuit.
However, according to MPEP 2144.04 V B, making integral, i.e. combining the switches into the data driving circuit vs. having the switches external to the data driving circuit, in itself is not patentably distinguish over the prior art.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to combining the switches into the data driving circuit in Ogawa in view of Zhou and Jang. The suggestion/motivation would have been in order to reduce the number of connections needed to be made externally, i.e. soldering, hence reduce the chance of making misconnections or poor connections.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-14 and 16-19 as amended have been considered but are moot because the arguments do not apply to the current reference combination including the new reference of Jang being used in the current rejections under new grounds of rejection necessitated by amendment.  See above rejections for full detail.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG HUI LIANG/Primary Examiner, Art Unit 2693